TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-22-00477-CV




                                         In re N.H.




                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is dismissed as moot.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 10, 2022